          Case 4:21-cv-00498-JST Document 18 Filed 03/01/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


Karen Dhanowa and Nilma Amin                                    4:21-cv-00498-DMR
                                                     Case No.
                 Plaintiff(s),
                                                     CONSENT OR DECLINATION
          v.                                         TO MAGISTRATE JUDGE
                                                     JURISDICTION
Subway Restaurants, Inc. et al.

                 Defendant(s).

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

       ☐ CONSENT to Magistrate Judge Jurisdiction

        In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

       OR

       ☐ DECLINE Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.

 DATE: March 1
       _______________,   21
                        20____                    NAME: Mark C. Goodman


                                                                     Signature
                                          COUNSEL FOR
                                          (OR “PRO SE”): Defendants SUBWAY
                                                           RESTAURANTS, INC.,
                                                           FRANCHISE WORLD
                                                           HEADQUARTERS, LLC, and
                                                           SUBWAY FRANCHISEE
                                                           ADVERTISING TRUST FUND LTD.
